REASONS FOR ALLOWANCE
Claims 1-4, 7-18, and 21 are allowed as amended in the response dated 7/12/2022. The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claim 1:

Claim 1 discloses:
A method for managing location information of tagged automotive assets, the method comprising: 
assigning location information to a plurality of designated regions, the location information of the plurality of designated regions defining a perimeter around each of the plurality of designated regions; 
assigning unique location information to a plurality of designated areas nested within at least one designated region of the plurality of designated regions, each of the plurality of designated areas sized to receive a singular automotive asset therein; 
during a process of arranging an automotive asset within one designated region of the plurality of designated regions, scanning a passive transmitter tag affixed to the automotive asset, the passive transmitter tag having unique identification information, wherein the scanning is executed from a perspective of a fixed scan point associated with the one designated region, the fixed scan point being one of a plurality of fixed scan points, each of the plurality of fixed scan points being associated with one of the plurality of designated regions; 
obtaining the unique identification information in response to the scanning; 
associating the unique identification information with the one designated region based on which of the plurality of fixed scan points is associated with the scanning of the passive transmitter tag; and 
after a process of arranging the automotive asset within a designated area of the plurality of designated areas, (1) automatically scanning the passive transmitter tag affixed to the automotive asset with a mobile scanner once the automotive asset is within a scanning range of the mobile scanner, (2) obtain location information of the mobile scanner at a time the passive transmitter is scanned, and (3) associating the automotive asset with the designated area by cross referencing the location information of the mobile scanner with the unique location information of the plurality of designated areas,
wherein associating the unique identification information obtained from the passive transmitter tag with the one designated region includes uploading the unique identification information to the database stored in a cloud server, and the database is searchable by the automotive asset.

The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0074667 A1 to Smith (“Smith”) teaches A radio-frequency identification ("RFID")-based asset tracking system uses a mobile RFID reader to move among stationary assets and communicate with RFID tags attached to the assets. The mobile RFID reader has means for estimating its own location, so the location of a tagged asset can also be estimated by reference to the RFID reader's location when the RFID tag was seen. Location and tag information can be reported back to a central database in real time, or collected and uploaded to the database when the mobile RFID reader returns to a base station. The systems can be used to keep track of vehicles on a dealer's lot or in a warehouse or parking structure.

US 2009/0008450 A1 to Ebert et al (“Ebert”) teaches Methods and apparatus, including computer program products, for real-time and context-aware tracking of items. Tags bound to items are read and information read from the tags and location information about the tags is provided by at least two enterprises and used to maintain disposition information about the items, which is made visible to enterprises in the supply chain. The disposition information can be mapped to a world model that tracks the items and circumstances affecting the items, for example, geo-spatial events and traffic delays. Visibility of the disposition information can be controlled through authorization. Visible information can include relationships between particular items and business documents such as order and shipping documents.

US 2008/0086320 A1 to Ballew (“Ballew”) teaches Methods and systems for integrated asset management are disclosed. According to one embodiment, information from a first reporting source about an asset is received. In addition, information is received about the asset from a second reporting source. Inspection information about the asset is received from a first enabled device. A database is then populated with the information from the first reporting source, the information from the second reporting source, and the inspection information from the first enabled device, such that the information from the first reporting source, the information from the second reporting source, and the inspection information from the first enabled device can be collected or accessed in an integrated manner from the database for use by a client information system.

US 2008/0270076 A1 to Breed teaches Method and system for monitoring a movable asset including an operating part for maintaining an environment in an interior space of the asset conducive to transport of objects includes incorporating a diagnostic module into the asset for diagnosing the operating part, obtaining a diagnosis via the diagnostic module of the operating condition of the operating part, determining whether the diagnosis indicates an abnormal operating condition of the operating part, and when the determination of the diagnosis indicates an abnormal operating condition, transmitting a signal indicative of the abnormal operating condition in association with an identification of the asset to a remote facility. The operating part may be a refrigeration unit and the asset may be a cargo container, e.g., a reefer. In this case, determining whether the diagnosis indicates an abnormal operating condition of the operating part may entail determining whether refrigerant is leaking from the refrigeration unit.

The examiner notes the cited limitations italicized above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-4, 7-18, and 21 each depend from allowable claims 1 and therefore claims 2-4, 7-18, and 21 are allowable for reasons consistent with those identified with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627                                                                                                                                                                                             

/A. Hunter Wilder/Primary Examiner, Art Unit 3627